Citation Nr: 1761146	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  04-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine degenerative disc disease (DDD) and degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976, from March 1978 to March 1982, and from December 1982 to April 1985.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia Pennsylvania.

In March 2008, the Veteran testified at a videoconference hearing before the undersigned as to the issue of entitlement to an increased rating for lumbar spine DDD and DJD. A transcript of that hearing is of record.

In May 2008, the Board denied a claim for an increased rating for lumbar spine DDD and DJD prior to October 12, 2005 and remanded the claim for an increased rating for this disability from that date. The Board subsequently remanded the issue of entitlement to an increased rating for lumbar spine DDD and DJD from October 12, 2005 multiple times. The Board denied that claim in November 2012. In its November 2012 decision, the Board also concluded that a higher or separate rating was not warranted for neurological symptoms, to include bowel or bladder impairment. In October 2013, United States Court of Appeals for Veterans (the Court) granted a Joint Motion by counsel for VA and the Veteran. The parties to the Joint Motion indicated that the Veteran did not wish to disturb the denial of an increased rating for lumbar spine DDD and DJD from October 12, 2005, but also agreed that the Board had erroneously found that the issues of entitlement to higher initial ratings for bilateral radiculopathy and service connection or a separate compensable rating for urinary dysfunction were not before it. The parties to the Joint Motion also found that the examinations on which the Board relied on to come to its conclusions regarding a higher or separate rating for neurological symptoms, to include bowel or bladder impairment were inadequate and re-characterized the issue as entitlement to compensation for urinary dysfunction as secondary to service connected lumbar spine disability. 

In May 2014, the Board granted entitlement to an initial rating of 40 percent for right and left lower extremity radiculopathy prior to July 15, 2010. The Board then characterized the urinary dysfunction issue as entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine DDD and DJD and remanded this issue, as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 15, 2010 for additional development. 

An October 2014 rating decision granted an earlier effective date for the Veteran's TDIU, effective, December 1, 2009 and the appeal was later returned to the Board.

In February 2017, the Board denied the Veteran's claims of entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine DDD and DJD and entitlement to a TDIU prior to December 1, 2009. In October 2017, the Court granted a Joint Motion by counsel for VA and the Veteran. The parties to the Joint Motion indicated that the Veteran did not wish to disturb the denial of entitlement to a TDIU prior to December 1, 2009, and remanded the remaining issue for action consistent with the Joint Motion. The appeal has since returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to provide a new VA examinations and opinion, per the Court's Joint Motion.

The Veteran essentially contends that her service-connected spinal disability has caused her urinary dysfunction.

In May 2014, the Board requested an examination to determine whether the Veteran's service-connected back disability caused or aggravated her urinary dysfunction. The Veteran underwent that examination in September 2014, and the examiner opined that the Veteran's urinary dysfunction is "less likely related to" her back disability. In February 2017, the Board denied the Veteran's claim. Notably, the Board found that there was substantial compliance with its remand instructions, and it found the September 2014 examination report highly probative and relied on the examination in support of its finding that the Veteran's urinary dysfunction was not caused or aggravated by her back disability.

As noted above, the Veteran appealed the Board's February 2017 decision to the Court. In October 2017, the Court remanded this issue for action consistent with its Joint Motion. Particularly, the Court found that while the examiner explained that the urinary dysfunction was caused by factors independent of the Veteran's service-connected back disability, the examiner did not explain whether the back disability may have aggravated the urinary dysfunction as requested by the May 2014 Board remand. In other words, the September 2014 VA examination report did not substantially comply with the Board's May 2014 remand instructions and found that the Board should provide the Veteran with an adequate examination that addresses causation and aggravation when opining on secondary service connection between the Veteran's back disability and her urinary dysfunction. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

As such, pursuant to the Court's October 2017 Joint Motion, this appeal is remanded so that the AOJ can provide the Veteran with a new VA examination in order for the examiner to address theories of both direct service connection and secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination with a VA examiner of appropriate expertise (who has not examiner her before) to determine the nature and etiology of the Veteran's claimed urinary dysfunction. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished.

The examiner should opine whether the Veteran's urinary dysfunction at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.

If such is determined to not be related to military service, the examiner should then opine whether the Veteran's urinary dysfunction is caused by her service-connected back disability. 

The examiner should then opine whether the Veteran's urinary dysfunction is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-connected disabilities, including her back disability.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, if necessary.

2. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner documented his/her consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

3. The AOJ should then readjudicate the Veteran's claim. Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

